DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 11-15, 19-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tkaczyk (PG Pub 20120133054).
Considering claim 1, Tkaczyk (Figure 6) teaches an apparatus, comprising: an ultrasound on a chip comprising through-silicon vias (TSVs) (paragraphs 0032 + 0053); and an interposer (80 + paragraph 0053) coupled to the ultrasound on a chip and comprising vias (paragraph 0053); wherein the ultrasound on a chip is coupled to the interposer such that the TSVs in the ultrasound on chip are electrically connected to the bias in the interposer (paragraphs 0053-0054).
Considering claims 6 and 20, Tkaczyk (Figure 6) teaches wherein the interposer further comprises an electrical connectivity portion that includes the vias (90 + paragraph 0053).
Considering claims 7 and 21, Tkaczyk (Figure 6) teaches wherein the electrical connectivity portion comprises an organic, glass and/or silicon material (paragraph 0033).
Considering claim 11, Tkaczyk (Figure 6) teaches wherein an adhesive is disposed along a portion of an interface between the ultrasound on a chip and the interposer (paragraph 0052).
Considering claim 12, Tkaczyk (Figure 6) teaches wherein an empty space exists (paragraph 0031) along a portion of an interface between the ultrasound on a chip and the interposer.
Considering claim 13, Tkaczyk (Figure 6) teaches wherein a size of an upper face of the ultrasound on a chip is approximately the same as a size of an upper face of the apparatus (paragraph 0014).
Considering claim 14, Tkaczyk (Figure 6) teaches wherein a printed circuit board comprising circuitry and/or traces and coupled to the interposer such that the vias in the interposer are electrically connected to the circuitry and/or traces in the printed circuit board (paragraph 0027).
Considering claim 15, Tkaczyk (Figure 6) teaches an apparatus, comprising: an ultrasound on a chip including first bond pads (82 + paragraph 0052); an interposer comprising second bond pads (86 + paragraph 0053) and coupled to the ultrasound on a chip (paragraph 0053) and wirebonds extending from the first bond pads on the ultrasound on a chip to the second bond pads on the interposer (paragraph 0051).
Considering claim 23, Tkaczyk (Figure 6) teaches wherein the ultrasound on a chip and the interposer are coupled together through an adhesive (paragraph 0052).
Considering claim 24, Tkaczyk (Figures 6) teaches the interposer further comprises vias (paragraph 0053) and the printed circuit board is coupled to the interposer such that the vias in the interposer are electrically connected to the circuitry and/or traces in the printed circuit board (paragraphs 0027 + 0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk (PG Pub 20120133054).
Considering claims 2 and 16, Tkaczyk teaches the ultrasound on a chip apparatus as described above.  However, Tkaczyk does not teach wherein a thickness of the ultrasound on a chip is about 200 to about 300 microns.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the thickness of the ultrasound on a chip is about 200 to 300 microns, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 3-5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk (PG Pub 20120133054) and in view of Gambino (PG Pub 20160181174).
Considering claims 3 and 17, Tkaczyk teaches the interposer as described above.
However, Tkaczyk does not teach wherein the interposer comprises a heat sink portion.
Gambino (Figure 3A) teaches wherein the interposer comprises a heat sink portion (138 + paragraph 0048).
Therefore, it would have become obvious to one of ordinary skill in the art at the time of the effective filing date to include the interposer comprises a heat sink portion into Tkaczyk’s device for the benefit of cooling down the ultrasound on a chip device.
Considering claims 4 and 18, Gambino (Figure 3A) teaches wherein the heat sink portion comprises ceramic material (138 + paragraph 0048).
Considering claims 5 and 19, Gambino (Figure 3A) teaches wherein the ceramic material is aluminum nitride (138 + paragraph 0048).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk (PG Pub 20120133054) and in view of Dangtran (PG Pub 20070228499)
Considering claim 9, Tkaczyk teaches the ultrasound on a chip and the interposers are coupled together as described above.
However, Tkaczyk does not teach a surface mount technology (SMT) process.
Dangtran teaches a surface mount technology (SMT) process (paragraph 0003).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a surface mount technology (SMT) process into Tkaczyk’s device for the benefit of using a common well known mounting process.
Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk (PG Pub 20120133054) and in view of Rothberg (PG Pub 20170360405).
Considering claims 8 and 22, Tkaczyk teaches the interposer and the ultrasound on a chip as described above.
However, Tkaczyk does not teach wherein the interposer comprises copper patterns.
Rothberg teaches wherein the interposer comprises copper patterns (422 + paragraph 0092).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk (PG Pub 20120133054) and in view of Shih (PG Pub 20110316147).
Considering claim 10, Tkaczyk teaches the ultrasound on a chip and the interposer as described above.
However, Tkaczyk does not teach wherein underfill is disposed along substantially all of an interface.
Shih (Figure 1G) teaches wherein underfill (45 + paragraph 0022) is disposed along substantially all of an interface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include underfill is disposed along substantially all of an interface into Tkaczyk’s device for the benefit of filling a gap between the ultrasound on a chip and the interposer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837